Case 5:18-cv-01882-JGB-SHK Document 132 Filed 09/13/19 Page 1 of 3 Page ID #:3466



    TIMOTHY K. BRANSON
    TBRANSON@GRSM.COM
    DIRECT DIAL: (619) 230-7441




                                                                                  ATTORNEYS AT LAW
                                                                             101 W. BROADWAY, SUITE 2000
                                                                                 SAN DIEGO, CA 92101
                                                                                    WWW .GRSM.COM




                                         September 13, 2019


  VIA CM/ECF
  Magistrate Judge Shashi H. Kewalramani
  USDC, Central District of California
  George E. Brown, Jr. Federal Building
  United States Courthouse
  3470 12th St.,
  Riverside, CA 92501


          Re:       Monster Energy Company v. Vital Pharmaceuticals, Inc.
                    USDC – Central District of California, Case No. 5:18-cv-01882-JGB-SHK

  Honorable Shashi H. Kewalramani:

          Pursuant to the Court’s Minute Order dated September 6, 2019 (ECF 128), Defendant
  Vital Pharmaceuticals Inc. (“VPX”) respectfully submits the following 2-page letter brief in
  response to Plaintiff Monster Energy Company’s (“Monster”) motion to compel further response
  to Monster’s Interrogatory No. 1 to VPX: “State the formula for YOUR BANG energy drink,
  including the amount used of each ingredient. To the extent the formula is different for each
  flavor of BANG, state the formula for each flavor.” (See ECF 129, Exhibit A at 6-9).

                                                   Respectfully submitted,

                                                   GORDON REES SCULLY MANSUKHANI

                                                   By:   /s/ Michael D. Kanach
                                                         M.D. Scully
                                                         Timothy K. Branson
                                                         Holly L.K. Heffner
                                                         Michael D. Kanach
                                                         Marc J. Kesten
                                                         Attorneys for Defendant
                                                         VITAL PHARMACEUTICALS, INC.,
                                                         d/b/a VPX Sports
  Cc: All Counsel
Case 5:18-cv-01882-JGB-SHK Document 132 Filed 09/13/19 Page 2 of 3 Page ID #:3467
  September 13, 2019
  Page 2 of 3


          By its motion, Monster – a notorious bully in the marketplace1 – requests the production
  of VPX’s secret formulas, quantities of ingredients, and supplier information (“Trade Secrets”),
  although this highly confidential, propriety information is irrelevant to the parties’ claims and
  defenses. Monster’s ulterior motives for this request are thinly veiled and quickly exposed by
  the lack of authority supporting its request and by the fact that Monster made no effort to reach
  an agreement regarding testing protocols or cost shifting before demanding VPX disclose its
  most precious Trade Secrets. Monster’s motion should be denied. See ECF 61, First Amended
  Complaint (FAC).

          A. The Trade Secret Information Should Not be Produced to Monster.

          The protective order is insufficient protection against unnecessary disclosure of VPX’s
  highly sensitive trade secret information to its direct and most aggressive competitor. Lakeview
  Pharmacy of Racine, Inc. v. Catamaran Corp., 2017 U.S. Dist. LEXIS 163624 (M.D. Pa. Sep.
  28, 2017) (“[I]t would be divorced from reality to believe that either party here would serve as
  the champion of its competitor . . . to maintain the confidentiality designation or to limit public
  disclosure . . . during trial.” (quoting Micro Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318,
  1325 (Fed. Cir. 1990)). This Court should deny Monster access to VPX’s proprietary formula,
  as “courts have routinely recognized that ‘disclosure to a competitor is more harmful that to a
  noncompetitor.’” American Standard, Inc. v. Pfizer, Inc., 828 F.2d 734, 741 (Fed. Cir. 1987)
  (citing Coca-Cola Bottling Co. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D. Del. 1985).

          In the Coca-Cola Bottling case, the court did not order Coca-Cola to disclose its secret
  formula to its direct competitor, i.e., Pepsi. Rather, in that case, Coke bottlers sought
  information from Coca-Cola necessary to resolve a contract dispute that hinged on whether the
  formula for Diet Coke was identical to the formula for Coca-Cola. The bottlers sufficiently
  established that the only way to answer this question was to make a direct comparison. Unlike
  the present case, the bottlers had an incentive to keep Coca-Cola’s confidential formula secret.
  Here, Monster has the opposite incentive ˗- to copy the formula for use in its BANG knockoff
  product (REIGN) and/or to disclose the information to harm VPX.

          B. Monster Seeks Proprietary Trade Secrets From its Direct Competitor.

          Monster admits that VPX is a competitor of Monster; in fact, Monster’s position that
  VPX is a competitor is the basis for this lawsuit. See, e.g., the Introduction to Monster’s Motion
  for a Preliminary Injunction. ECF 67, 1:1-4;2 see also, FAC, e.g., 3:2-5 (“Monster’s shelf space
  is BANG’s primary target.”); 25:5 (“VPX and Owoc Falsely Disparage Competing Energy

  1
   For example, Judge Andre Birotte of the Central District of California found that Monster was using litigation to
  crush a competitor, stating: “I don’t know why we’re here, other than you’re trying to crush this root beer company
  out of business.” Monster Energy Living Up To Name With TM Suit, Judge Says, Lauren Berg, Law360, Los
  Angeles (August 30, 2019, 7:27 PM EDT) https://www.law360.com/articles/1194422/monster-energy-living-up-to-
  name-with-tm-suit-judge-says (last visited September 13, 2019); Monster #1 as the Biggest Bully in 2013, 2014,
  2015, 2016, 2017, and 2018. See also, “Biggest Bullies” https://www.trademarkia.com/opposition/opposition-
  brand.aspx (last visited September 13, 2019).
  2
    “Defendant Vital Pharmaceuticals, Inc.’s (‘VPX’) BANG energy drink has recently achieved massive sales growth
  (784% in 2018 alone), taking market share from its competitors, including Plaintiff Monster Energy Company
  (‘Monster’).”
Case 5:18-cv-01882-JGB-SHK Document 132 Filed 09/13/19 Page 3 of 3 Page ID #:3468
  September 13, 2019
  Page 3 of 3

  Drinks”); 28:6 (“VPX and Owoc Have Deceived Consumers and Harmed Competitors”). See
  also, ECF 122, Order denying Defendants’ Motion to Dismiss the first three causes of action
  because Monster sufficiently alleged VPX was a competitor.

          Monster admits the BANG® formula is a valuable trade secret and that VPX has not
  disclosed the quantity of creatyl-L-leucine in the BANG® energy drink. Id., 16:2-3 (“VPX
  conceals how much Super Creatine is in BANG…”); 18:4-6 (regarding how much Super
  Creatine is in BANG®: “‘Unfortunately, that is proprietary information,’ Owoc says.”). See also,
  attached Declarations of Marc J. Kesten, Esq. and Dr. Liangxi Li regarding the importance and
  trade secret nature of the requested information. It is irrelevant that VPX testing results in a
  lawsuit and includes the quantity of one ingredient on the label of a different product. Neither a
  test result nor the quantity of a single ingredient in a different product equate to disclosure of the
  BANG® formula.

         C. Monster Cannot Show That Quantities of the BANG® Ingredients Are Relevant.

          VPX’s Trade Secrets are not relevant to Monster’s claims or VPX’s defenses. The FAC
  asserts twelve causes of action, four of which were dismissed. ECF 61, 95. Monster argues that
  that VPX’s trade secrets are relevant to its first three causes of action that hinge on whether VPX
  made false statements related to its BANG® energy drink. ECF 129. This argument fails.
  Monster does not allege that consumers chose BANG® over a Monster product because BANG®
  is advertised as having a certain quantity of any ingredient or that VPX even advertises certain
  quantities of ingredients for which consumers would rely. Monster’s allegations in support of
  those three causes of action are not about the quantities of any ingredient in BANG®, including
  creatyl-L-leucine. See FAC, Paragraphs 122, 132, 141. The only relevant factual information is
  1) whether BANG contains creatyl-L-leucine, to which Monster admits and its own testing
  confirms (See Exhibit A to the FAC) and 2) whether BANG® provides “Fuel” for the body and
  mind, which is abundantly supported by the uncontroverted fact that BANG® contains 300 mg of
  caffeine, as stated on the BANG® label. Similarly, Monster’s knockoff Reign energy drink
  advertises 300 mg of caffeine, BCAA Aminos, CoQ10, and B Vitamins, with the copycat tagline
  “Total Body Fuel”. Monster cannot, in good faith, argue to this Court that a certain quantity of
  creatyl-L-leucine must be present to advertise an energy drink as “fuel” given Monster calls its
  copycat REIGN product “fuel” and it contains no creatyl-L-leucine.

         D. Monster’s Stated Concern Over the Cost of Testing Is a Red Herring.

           Monster argues “if VPX simply produced the BANG formula, this needless and
  expensive testing could be avoided altogether.” Yet, Monster provides no evidence that testing
  would be cost-prohibitive or disproportionate to the case. To the contrary, Monster has
  established that it unquestionably has the resources to perform testing. ECF 65, 4:17-20; ECF
  67, 9:25 (spending “over $5 billion on brands and product promotion since 2002; spending $90
  million on shelf space annually). Monster has repeatedly tested VPX’s products in this and other
  litigation, and there is no reason – and Monster offers none – to expect it to stop testing VPX’s
  products once it has VPX’s Trade Secrets in hand. Critically, Monster has not proposed a
  stipulation or even attempted to meet and confer with VPX regarding testing protocols or costs.
  Thus, this new issue related to the expense of testing is nothing but a red herring and, even if
  ingredient quantities were to become relevant (which is unlikely), it is not ripe for this discovery
  dispute.
